Citation Nr: 0929380	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from January 1943 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the appellant's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).


FINDINGS OF FACT

1.  The appellant has one service-connected disability: 
bilateral hearing loss evaluated as 70 percent disabling.

2.  As self-reported on the August 2006 VA Form 21-8940, the 
appellant has three years of high school education and 
experience as a musician.

3.  The appellant's service-connected hearing loss does not 
prevent substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.1-4.16, 4.18 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
August 2006, and May 2007.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was notified of the information 
necessary to substantiate his claim for a total evaluation 
based on individual unemployability (TDIU) due to service-
connected disability by correspondence dated in August 2006 
(prior to the December 2006 denial).  This document informed 
the recipient of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  The letter also asked the 
appellant to provide information about the records he wanted 
VA to obtain for him.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the August 2006 VA letter in which he was 
told that medical evidence or other evidence of an inability 
to get or follow substantial gainful employment due to 
service-connected disability was needed.  He was also 
provided with the requirements for a showing of TDIU.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the correspondence 
dated in August 2006, and May 2007.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
information was conveyed to the appellant in the VA letters 
issued in August 2006, and May 2007.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support a TDIU claim based on notice that was 
provided to the appellant during the course of his appeal.  
Specifically, in the May 2007 Statement of the Case (SOC), 
the appellant was advised of the principles that govern VA's 
duties to notify and assist under 38 C.F.R. § 3.159 such that 
he could have been expected to understand the types of 
evidence that he should submit, or request that VA obtain, in 
order to substantiate his TDIU claim.  He was also provided 
with the text of 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 
4.19.

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his hearing loss disability has on his employment and 
daily life.  Specifically, during his March 2006 VA audio 
examination, the appellant discussed how he could no longer 
work as a musician because he could not hear himself play.  
He also described problems with conversations; elsewhere, the 
appellant has described problems with using the telephone.  
The appellant also solicited statements from his VA primary 
care provider about his capacity for employment in light of 
his current health status.  

In this case, the Board finds that any notice error(s), such 
no provision of notice regarding Diagnostic Codes for the 
hearing loss disability did not affect the essential fairness 
of the adjudication because the appellant could be expected 
to understand what was needed to establish TDIU from the 
various notice letters sent to him by the RO and from the May 
2007 SOC.  In particular, these documents informed the 
appellant of the need to submit evidence that his disability 
had increased in severity; that he should submit medical 
evidence; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; and that he could submit his own statement 
about his condition affects his ability to work.  The 
appellant was informed of the requirements for TDIU in the 
August 2006 letter, in the December 2006 rating decision and 
in the SOC.  VA letters also informed the appellant that 
ratings from zero to 100 percent are assigned to disabilities 
and provided additional examples of pertinent evidence he 
could submit.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed for his TDIU claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his TDIU claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  Thus, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  For the foregoing 
reasons, the Board finds that VA's failure to provide the 
appellant with adequate VCAA notice, in accordance with 
Vazquez-Flores, 22 Vet. App. 37, did not affect the essential 
fairness of the adjudication of his claims and, therefore, 
such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations.  He also provided written statements 
from his VA primary care provider.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  

The appellant was provided with notice as to the medical 
evidence needed for TDIU benefits, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that he is unable to work due to his 
service-connected hearing loss disability.  He has reported 
that he last worked in 1995 because his hearing loss, in 
essence, made him unable to perform as a musician.  The 
appellant has also stated that he has great difficulty 
communicating over the telephone.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant underwent an examination by a VA audiologist in 
March 2006; the appellant reported that he struggled in 
conversations.  He also stated that he could no longer work 
as a musician because he was unable to hear himself play.  
Audiometric testing demonstrated profound hearing loss in the 
right ear and moderate to profound hearing loss in the left 
ear.  There was no speech recognition in the right ear and 
poor speech recognition in the left ear.

The evidence of record includes a VA Form 119, Report of 
Contact, dated in March 2006.  This form documents that a VA 
employee called the appellant on the telephone and was able 
to make inquires and get information from the appellant in 
response.

Review of the appellant's VA outpatient treatment records 
reveals no instance between August 2004 and May 2007 when the 
appellant's hearing loss caused any communication problem 
while he was seeking treatment.  A September 2004 Audiology 
consultation note states that the appellant had zero percent 
word discrimination in the right ear and that he needed 
hearing aids for active participation in medical treatment 
because he had a significant functional impairment in 
communication during activities of daily living.  Similar 
findings were documented during a January 2006 Audiology 
consultation.  A June 2006 VA geriatric primary care note 
indicates that the appellant was still driving and that the 
appellant was provided patient education on diet and 
nutrition by means of verbal instructions.  A September 2006 
VA geriatric primary care note indicates that the appellant 
was able to follow commands and conversation.  

The appellant underwent a VA medical examination in November 
2006; the examiner reviewed the appellant's medical records.  
The examiner noted multiple medical conditions, including 
hearing loss, bilateral cataracts, hypertension, 
hyperlipidemia, coronary artery disease, peripheral vascular 
disease with intermittent claudication of the left leg, 
shortness of breath, diabetes, urinary incontinence and skin 
cancer.  The appellant has undergone skin cancer surgery, a 
radial prostatectomy and coronary artery bypass surgery.  
There was no indication that the appellant was unable to 
provide appropriate responses to the examiner's questions.

Turning to the most recent VA treatment records, a January 
2007 VA Audiology progress note indicates that the appellant 
and the hearing health technician discussed the assessment 
and treatment plan and that the appellant gave verbal 
indication that he understood the information.  An April 2007 
VA geriatric primary care note indicates that the appellant 
was able to follow commands and conversation and that he was 
provided with counseling on hypertension.  An Otolaryngology 
note dated that same month shows that the appellant engaged 
in a lengthy discussion with his doctor about his basal cell 
carcinoma.  A nurse practitioner note, also dated in April 
2007, indicates that, while the appellant's hearing loss was 
a barrier to learning, the teaching method used by the nurse 
practitioner was verbal.  A May 2007 VA ambulatory surgery 
discharge assessment note states that the appellant was able 
to follow commands.  He also indicated that he understood his 
post-operative instructions.  There was no mention of any 
inability to communicate in any of these records and the VA 
physician notes contain no mention of any problems in 
communication with the appellant; the hearing loss is not 
noted to cause any problems in the treatment of the 
appellant.  

Finally, the evidence of record includes two statements, 
dated in April 2007, and July 2007, from a VA nurse 
practitioner who has treated the appellant.  The nurse 
practitioner concluded in the first document that the 
appellant, as an 83-year-old with multiple medical problems, 
was severely limited in his prospects of employment.  In the 
July 2007 letter, the nurse practitioner wrote that the 
appellant had a severe hearing loss disability and that the 
appellant would not hear well enough to be able to be 
employed using the telephone.  The nurse practitioner also 
indicated that the hearing loss meant the appellant had a 
diminished ability to communicate and to follow 
commands/instructions; he also stated that the hearing loss 
prohibited the appellant's employment as a musician.  Noting 
that the appellant reported that his stamina for any kind of 
physical labor was diminished, the nurse practitioner 
iterated that the appellant, as an 83-year-old with multiple 
medical problems, was severely limited in his prospects of 
employment.  However, the nurse practitioner did not state 
that the appellant, based only on his hearing loss 
disability, would be precluded from employment.  He only 
stated that, based on all of the appellant's conditions, he 
would have a very hard time getting a job.

The appellant argues that he is unable to work due to his 
service-connected hearing loss disability, and that the 
evidence supports claim for TDIU.  He contends that he is 
unable to work because his hearing loss disability has 
severely compromised his ability to communicate with others 
over the telephone and in person.  However, the appellant 
himself, in his April 2007 NOD, acknowledged that his non-
service-connected conditions were part of the reason why he 
was unable to secure gainful employment.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The medical evidence of record indicates that the appellant 
has bilateral cataracts, hypertension, hyperlipidemia, 
coronary artery disease, peripheral vascular disease, 
diabetes, urinary incontinence and skin cancer; he has 
undergone skin cancer surgery, a radial prostatectomy and 
coronary artery bypass surgery.  These conditions are not 
service-connected, and are in addition to his service-
connected hearing loss disability.  A rating of 70 percent is 
currently in effect for the hearing loss disability; the May 
2006 rating decision that assigned the 70 percent evaluation 
was not included in the appellant's April 2007 Notice of 
Disagreement (NOD).  

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for one disability - the hearing loss disability which 
is assigned a 70 percent evaluation.  Thus, the afore-
mentioned requirement of a single disability with a rating of 
60 percent or higher has been met.

Nevertheless, the Board must also determine whether the 
appellant is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
hearing loss disability.  The evidence of record, however, 
does not show that the appellant is unable to secure or 
follow a substantially gainful occupation due to that 
disability.  There is evidence in the medical records that 
shows that the appellant is not capable of working based on 
his physical health.  The appellant has presented statements 
that he is incapable of sustaining communication due to his 
hearing loss.  However, the evidence of record, including 
medical treatment records and the reports of VA examinations, 
indicates that he is very capable of engaging in extended 
verbal interaction despite the severity of his hearing loss.

The evidence also shows that there no clinical evidence of 
record that the appellant has any defects in physical or 
mental endowment that prevent the usual amount of success in 
overcoming the handicap of hearing loss disability.  There is 
no objective evidence of record showing that the appellant 
cannot work solely due to his hearing loss disability.  While 
the appellant would be precluded from working in a setting 
where he cannot wear his hearing aid, in situations where 
background noise is excessive and where the ability to hear 
and/or discriminate where a sound is coming from is vital to 
safety, there is no objective evidence showing that the 
appellant's hearing loss would preclude him from working in 
quiet settings where he is able to wear his hearing aid and 
communicate one-on-one.  In addition, there is evidence of 
record that indicates that, contrary to his assertions 
otherwise, the appellant has been able to communicate by 
telephone.  Furthermore, there is no objective evidence of 
any one-on-one interaction - whether in a medical treatment 
room or in a medical examination room - in which the 
appellant was unable to engage in verbal communication.  

As previously noted, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability" is made.  38 C.F.R. § 3.321(b)(1).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected conditions (bilateral 
cataracts, coronary artery disease, hypertension, shortness 
of breath, peripheral vascular disease with claudication, 
diabetes, urinary incontinence and skin cancer) or lack of 
work skills or advancing age made him incapable of performing 
the acts required by employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The appellant has not presented, nor 
has the Board found, circumstances that have placed this 
appellant in a different position than other veterans rated 
70 percent disabled.  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case outside 
the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The appellant's hearing loss 
disability has not been, in the Board's determination, so 
severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that the hearing loss would render him 
individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disability of hearing loss, the Board finds that the 
appellant could perform gainful employment.  Therefore, the 
Board finds that he is not entitled to a total evaluation 
under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the appellant's service-
connected hearing loss disability, and that the grant of an 
extraschedular evaluation at any time for that disability - 
under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not 
warranted.











	(CONTINUED ON NEXT PAGE)




In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected hearing loss disability.  Accordingly, 
the benefit sought on appeal is denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable, and a total disability 
evaluation based on individual unemployability claim is 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

A total disability evaluation based on individual 
unemployability (TDIU) is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


